
	

113 S837 IS: Beginning Farmer and Rancher Opportunity Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 837
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Harkin (for himself,
			 Mr. Leahy, Mr.
			 Brown, Mr. Tester,
			 Mr. Casey, Ms.
			 Klobuchar, Mr. Udall of New
			 Mexico, Mr. Merkley,
			 Mr. Franken, and
			 Mr. Johnson of South Dakota) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To expand and improve opportunities for beginning farmers
		  and ranchers, and for other purposes. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Beginning Farmer and Rancher
			 Opportunity Act of 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Conservation
					Subtitle A—Conservation reserve program
					Sec. 101. Extension of conservation reserve
				program.
					Sec. 102. Contracts.
					Subtitle B—Farmland protection program
					Sec. 111. Farmland protection program.
					Subtitle C—Environmental quality incentives
				program
					Sec. 121. Establishment and administration of environmental
				quality incentives program.
					Sec. 122. Conservation innovation grants and
				payments.
					Subtitle D—Funding and administration
					Sec. 131. Funding of conservation programs under Food Security
				Act of 1985.
					Sec. 132. Assistance to certain farmers or ranchers for
				conservation access.
					Sec. 133. Comprehensive conservation planning.
					TITLE II—Credit
					Subtitle A—Farm ownership loans
					Sec. 201. Direct farm ownership experience
				requirement.
					Sec. 202. Conservation loan and loan guarantee
				program.
					Sec. 203. Indexing of direct farm ownership loans.
					Sec. 204. Joint financing arrangement.
					Sec. 205. Loan terms for down payment loan program.
					Sec. 206. Limited resource loan rate.
					Sec. 207. Definition of qualified beginning farmer or
				rancher.
					Subtitle B—Operating loans
					Sec. 211. Young beginning farmer or rancher
				microloans.
					Subtitle C—Administrative provisions
					Sec. 221. Beginning farmer and rancher individual development
				accounts pilot program.
					Sec. 222. Transition to private commercial or other sources of
				credit.
					Sec. 223. Direct loans for beginning farmers and
				ranchers.
					TITLE III—Rural development
					Sec. 301. Value-added producer grants.
					TITLE IV—Research, education, and extension
					Sec. 401. Beginning farmer and rancher development
				program.
					Sec. 402. Agriculture and Food Research Initiative.
					TITLE V—Crop insurance
					Sec. 501. Risk management partnership programs.
					TITLE VI—Miscellaneous
					Sec. 601. Military Veterans Agricultural Liaison.
					Sec. 602. Budgetary effects.
					Sec. 603. Effective date.
				
			IConservation
			AConservation
			 reserve program
				101.Extension of
			 conservation reserve program
					(a)In
			 generalSection 1231(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3831(a)) is amended by striking
			 2012 and inserting 2018.
					(b)Land eligible
			 for enrollment in conservation reserveSection 1231(b)(1)(B) of the Food Security
			 Act of 1985 (16 U.S.C. 3831(b)(1)(B)) is amended by striking Food,
			 Conservation, and Energy Act of 2008 and inserting Beginning Farmer and Rancher Opportunity Act of
			 2013.
					(c)Maximum
			 enrollment of acreage in conservation reserveSection 1231(d) of the Food Security Act of
			 1985 (16 U.S.C. 3831(d)) is amended—
						(1)by striking the
			 first sentence; and
						(2)in the second
			 sentence, by striking 2010, 2011, and 2012 and inserting
			 2010 through 2018.
						(d)Pilot program
			 for enrollment of wetland and buffer acreage in conservation
			 reserveSection 1231B of the
			 Food Security Act of 1985 (16 U.S.C. 3831b) is amended—
						(1)in subsection (a)(1), by striking
			 2012 and inserting 2018; and
						(2)in subsection
			 (b)(1)(C), by striking 2002 through 2007 and inserting
			 2008 through 2012.
						102.ContractsSection 1235 of the Food Security Act of
			 1985 (16 U.S.C. 3835) is amended—
					(1)in subsection
			 (c)(1)(B), by striking clause (iii) and inserting the following:
						
							(iii)to facilitate a
				transition of land subject to the contract from a retired or retiring owner or
				operator to a beginning farmer or rancher, socially disadvantaged farmer or
				rancher, or limited resource farmer or rancher who is or will be actively
				engaged in farming or ranching with respect to the land transferred under this
				subsection for the purpose of returning some or all of the land into production
				using sustainable grazing or crop production methods that meet or exceed the
				resource management system quality criteria for erosion, soil quality, water
				quality, and fish and wildlife; or
							;
				and
					(2)in subsection
			 (f)(1)—
						(A)in the matter
			 preceding subparagraph (A), by striking or socially disadvantaged farmer
			 or rancher and inserting socially disadvantaged farmer or
			 rancher, or limited resource farmer or rancher who is or will be actively
			 engaged in farming or ranching with respect to the land transferred under this
			 subsection; and
						(B)by striking
			 subparagraphs (C), (D), and (E) and inserting the following:
							
								(C)require the
				covered farmer or rancher to develop and implement a comprehensive conservation
				plan that addresses all resource concerns and meets such sustainability
				criteria as the Secretary may establish;
								(D)provide to the
				covered farmer or rancher an opportunity to enroll in the conservation
				stewardship program or the environmental quality incentives program at any time
				beginning on the date that is 1 year before the date of termination of the
				contract, including technical and financial assistance in the development of a
				comprehensive conservation plan;
								(E)if the land
				transferred under this subsection remains in grass cover, provide to the
				covered farmer or rancher an opportunity to enroll in a long-term or permanent
				easement under the grassland reserve program or farmland protection program at
				any time beginning on the date that is 1 year before the date of termination of
				the contact; and
								(F)continue to make
				annual payments to the retired or retiring owner or operator for not more than
				an additional 2 years after the date of termination of the contract, except
				that, in the case of a retired or retiring owner or operator who is a family
				member (as defined in section 1001) of the covered farmer or rancher, the
				additional payments shall be made only if title to the land is sold or
				transferred to the covered farmer or rancher on termination of the
				contract.
								.
						BFarmland
			 protection program
				111.Farmland
			 protection programSection
			 1238I of the Food Security Act of 1985 (16 U.S.C. 3838i) is amended—
					(1)in subsection (b), by inserting to
			 promote farm viability for future generations before the period at the
			 end; and
					(2)in subsection
			 (g)(4)—
						(A)in subparagraph
			 (B), by striking and at the end;
						(B)by redesignating
			 subparagraph (C) as subparagraph (D); and
						(C)by inserting
			 after subparagraph (B) the following:
							
								(C)provide a funding
				priority, to the maximum extent practicable, for—
									(i)eligible land for
				which there exists a farm or ranch succession plan or similar plan established
				to create opportunities for beginning farmers and ranchers and encourage farm
				viability for future generations;
									(ii)easements that
				exercise an option to purchase at a price that is equal to the agricultural use
				value;
									(iii)qualified
				beginning farmers or ranchers with contracts to purchase the land to be
				protected;
									(iv)land owned by a
				nongovernmental organization that will be sold to a qualified beginning farmer
				or rancher;
									(v)contemporaneous
				farm transfers of eligible land to qualified beginning farmers and ranchers
				that may not occur without the financial assistance of the program; and
									(vi)other similar
				mechanisms to maintain the affordability of farm and ranch land for successive
				generations of farmers and ranchers;
				and
									.
						CEnvironmental
			 quality incentives program
				121.Establishment
			 and administration of environmental quality incentives programSection 1240B of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–2) is amended—
					(1)in subsection (a), by striking
			 2014 and inserting 2018;
					(2)in subsection (d)(4)(B), by striking
			 30 percent and inserting 50 percent; and
					(3)in subsection (f), by striking
			 2012 and inserting 2018.
					122.Conservation
			 innovation grants and paymentsSection 1240H of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–8) is amended—
					(1)in subsection (a)(2)—
						(A)in subparagraph (C), by striking ;
			 and and inserting a semicolon;
						(B)in subparagraph (D), by striking the period
			 at the end and inserting ; and; and
						(C)by adding at the end the following:
							
								(E)provide environmental and resource
				conservation benefits through increased participation by beginning farmers and
				ranchers and socially disadvantaged farmers and
				ranchers.
								;
				and
						(2)in subsection (b)(2), by striking
			 2012 and inserting 2018.
					DFunding and
			 administration
				131.Funding of
			 conservation programs under Food Security Act of 1985Section 1241(a) of the Food Security Act of
			 1985 (16 U.S.C. 3841(a)) is amended—
					(1)in the matter preceding paragraph (1), by
			 inserting and through fiscal year 2018 in the case of the program
			 described in paragraph (1)(B) after (7); and
					(2)in paragraph (1), by striking subparagraph
			 (B) and inserting the following:
						
							(B)$50,000,000 for
				the period of fiscal years 2014 through 2018 to carry out section 1235(f) to
				facilitate the transfer of land subject to contracts from retired or retiring
				owners and operators to beginning farmers or ranchers, socially disadvantaged
				farmers or ranchers, or limited resource farmers or
				ranchers.
							.
					132.Assistance to
			 certain farmers or ranchers for conservation accessSection 1241(g) of the Food Security Act of
			 1985 (16 U.S.C. 3841(g)) is amended—
					(1)in paragraph (1), by striking
			 2012 and inserting 2018; and
					(2)in paragraph (2),
			 by inserting (but not earlier than 120 days after the date that funding
			 for the fiscal year is allocated to the States) after
			 Secretary;
					(3)in paragraph (3),
			 by inserting (but not earlier than 120 days after the date that acres
			 for the fiscal year are allocated to the States) after
			 Secretary; and
					(4)by adding at the
			 end the following:
						
							(4)Participation
				by beginning and socially disadvantaged farmers and
				ranchersNothing in this subsection prohibits beginning or
				socially disadvantaged farmers or ranchers from participating in programs and
				receiving funding available under this title that is not reserved under
				paragraph (1).
							(5)Technical
				assistanceWithin the funds reserved under paragraph (1), the
				Secretary shall allocate to the Natural Resources Conservation Service funding
				for technical assistance at a rate that is not more than 10 percent higher than
				the rate that would otherwise apply to allow the Service to provide additional
				technical assistance to beginning farmers or ranchers and socially
				disadvantaged farmers or ranchers to establish conservation
				plans.
							.
					133.Comprehensive
			 conservation planningSection
			 1244(a) of the Food Security Act of 1985 (16 U.S.C. 3844(a)) is amended by
			 adding at the end the following:
					
						(3)Comprehensive
				conservation planningIn carrying out this subsection, the
				Secretary shall provide technical and financial assistance using resources
				available under the environmental quality incentives program, conservation
				stewardship program, or such other programs as the Secretary may determine to
				covered persons who request the assistance to develop a comprehensive
				conservation plan for the farming or ranching operation of the covered person
				that addresses all resource concerns and meets such sustainability criteria as
				the Secretary may
				establish.
						.
				IICredit
			AFarm ownership
			 loans
				201.Direct farm
			 ownership experience requirementSection 302(b)(1) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1922(b)(1)) is amended in the matter
			 preceding subparagraph (A) by inserting or has other acceptable
			 experience for a period of time, as determined by the Secretary, after
			 3 years.
				202.Conservation
			 loan and loan guarantee programSection 304 of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1924) is amended—
					(1)in subsection (c)(2)—
						(A)by striking shall meet and
			 inserting “shall—
							
								(A)meet
								;
				
						(B)in subparagraph
			 (A) (as so designated), by striking the period at the end and inserting
			 ; and; and
						(C)by adding at the
			 end the following:
							
								(B)be the owner or
				operator of not larger than a family
				farm.
								; 
						(2)in subsection (e)—
						(A)by striking The portion and
			 inserting the following:
							
								(1)In
				generalExcept as provided in paragraph (2), the
				portion
								;
				and
						(B)by adding at the
			 end the following:
							
								(2)Beginning and
				socially disadvantaged farmers and ranchersIn the case of
				beginning farmers or ranchers and socially disadvantaged farmers or ranchers,
				the portion of the loan the Secretary may guarantee under this section shall be
				95 percent of the principal amount of the
				loan.
								;
				and
						(3)by striking
			 subsection (h) and inserting the following:
						
							(h)Funding
								(1)In
				generalThe Secretary may make or guarantee loans under this
				section for not more than $250,000,000 for each of fiscal years 2013 through
				2018, of which, for each fiscal year, not more than 1/2
				shall be used for direct loans and not more than 1/2 shall
				be used for guaranteed loans.
								(2)Qualified
				beginning farmers and ranchers
									(A)Direct
				loansOf the amount made available for direct loans for a fiscal
				year under paragraph (1), the Secretary shall reserve for qualified beginning
				farmers and ranchers until April 1 of the fiscal year not less than 50 percent
				of the amount.
									(B)Guaranteed
				loansOf the amount made available for guaranteed loans for a
				fiscal year under paragraph (1), the Secretary shall reserve for qualified
				beginning farmers and ranchers until April 1 of the fiscal year not less than
				50 percent of the
				amount.
									.
					203.Indexing of
			 direct farm ownership loansSection 305(a) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1925(a)) is amended by inserting
			 (increased, beginning with fiscal year 2014, by the inflation
			 percentage, as determined by the Secretary, applicable to the fiscal year in
			 which the loan is made) after $300,000.
				204.Joint
			 financing arrangementSection
			 307(a)(3)(D) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1927(a)(3)(D)) is amended by striking 4 and inserting
			 1.5.
				205.Loan terms for
			 down payment loan programSection 310E(b)(1)(C) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1935(b)(1)(C)) is amended by striking
			 $500,000 and inserting $667,000.
				206.Limited
			 resource loan rateSection
			 316(a)(2)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1946(a)(2)(B)) is amended by striking 5 and inserting
			 1.5.
				207.Definition of
			 qualified beginning farmer or rancherSection 343(a)(11)(F) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1991(a)(11)(F)) is amended by striking
			 median and inserting average.
				BOperating
			 loans
				211.Young
			 beginning farmer or rancher microloans
					(a)In
			 generalSection 311 of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1941) is amended by adding at the end the
			 following:
						
							(d)Microloans
								(1)In
				generalSubject to paragraph (2), the Secretary may establish a
				program to make or guarantee microloans.
								(2)LimitationThe
				Secretary shall not make or guarantee a microloan under this subsection
				that—
									(A)exceeds $35,000;
				or
									(B)would cause the
				total principal indebtedness outstanding at any time for microloans under this
				subsection to any one borrower to exceed $70,000.
									(3)ApplicationsTo
				the maximum extent practicable, the Secretary shall limit the administrative
				burdens and streamline the application and approval process for microloans
				under this subsection.
								(4)Cooperative
				lending projects
									(A)In
				generalSubject to subparagraph (B), the Secretary may enter into
				a contract with one or more community-based and nongovernmental organizations,
				State entities, or other intermediaries, as the Secretary determines
				appropriate—
										(i)to make or
				guarantee a microloan under this subsection; and
										(ii)to provide
				business, financial, marketing, and credit management services to
				borrowers.
										(B)RequirementsBefore
				entering into a contract with an entity described in subparagraph (A), the
				Secretary—
										(i)shall review and
				approve—
											(I)the loan loss
				reserve fund for microloans established by the entity; and
											(II)the underwriting
				standards for microloans of the entity; and
											(ii)establish such
				other requirements for contracting with the entity as the Secretary determines
				to be necessary.
										(C)Revolving
				fundUnder such conditions as the Secretary may require, an
				entity described in subparagraph (A) that enters into a contract with the
				Secretary under this paragraph may elect to convert the loan loss reserve fund
				for microloans established by the entity into a revolving loan fund to carry
				out the purposes of this
				paragraph.
									.
					(b)Exceptions for
			 direct loansSection 311(c) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1941(c)) is amended by striking paragraph (2) and
			 inserting the following:
						
							(2)ExceptionsIn
				this subsection, the term direct operating loan shall not
				include—
								(A)a loan made to a
				youth under subsection (b); or
								(B)a microloan made
				to a young beginning farmer or rancher or a military veteran farmer or rancher,
				as defined by the
				Secretary.
								.
					(c)Purposes of
			 loansSection 312(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1942(a)) is amended in the matter preceding paragraph
			 (1) by inserting (including a microloan, as defined by the
			 Secretary) after A direct loan.
					(d)Determination
			 of interest ratesSection 316(a)(2) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1946(a)(2)) is amended in the matter preceding
			 subparagraph (A) by inserting a microloan to a beginning farmer or
			 rancher or military veteran farmer or rancher or after The
			 interest rate on.
					CAdministrative
			 provisions
				221.Beginning
			 farmer and rancher individual development accounts pilot programSection 333B of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1983b) is amended by striking subsection (h)
			 and inserting the following:
					
						(h)FundingOn
				October 1, 2013, and on each October 1 thereafter through October 1, 2017, of
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this section $5,000,000, to remain available until
				expended.
						.
				222.Transition to
			 private commercial or other sources of credit
					(a)Conditions for
			 direct loansSection 311(c)
			 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1941(c)) is
			 amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (A), by striking the semicolon at the end and inserting ;
			 and;
							(B)in subparagraph
			 (B), by striking ; or at the end and inserting a period;
			 and
							(C)by striking
			 subparagraph (C); and
							(2)by striking
			 paragraphs (3) and (4) and inserting the following:
							
								(3)Term
				limitsSubject to paragraph (4), if a farmer or rancher has
				received a direct operating loan pursuant to this section in each of 9
				consecutive years, the farmer or rancher may not receive a direct operating
				loan from the Secretary under this section for the next year.
								(4)Waivers for
				farm and ranch operations on tribal landThe Secretary shall
				waive the limitation under paragraph (3) for a direct loan made under this
				subtitle to a farmer or rancher whose farm or ranch land is subject to the
				jurisdiction of an Indian tribe and whose loan is secured by one or more
				security instruments that are subject to the jurisdiction of an Indian tribe if
				the Secretary determines that commercial credit is not generally available for
				the farm or ranch
				operations.
								.
						(b)Limitation on
			 period borrowers are eligible for guaranteed assistanceSection
			 319 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1949) is
			 amended by striking subsection (b) and inserting the following:
						
							(b)Limitation on
				period borrowers are eligible for guaranteed assistanceIf a
				borrower has received a guaranteed loan under this subtitle in each of 15
				consecutive years, the borrower may not receive a loan guaranteed by the
				Secretary for the next
				year.
							.
					223.Direct loans
			 for beginning farmers and ranchersSection 346(b)(2)(A) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1994(b)(2)(A)) is amended—
					(1)in clause (i), by adding at the end the
			 following:
						
							(III)PriorityIn
				order to maximize the number of borrowers served under this clause, the
				Secretary—
								(aa)shall give
				priority to borrowers who apply under the down payment loan program under
				section 310E or joint financing arrangements under section 307(a)(3)(D);
				and
								(bb)may offer other
				financing options only if the Secretary determines that down payment or other
				participation loan options are not a viable approach for a particular
				borrower.
								;
				and
					(2)in clause
			 (ii)(III), by striking each of fiscal years 2008 through 2012
			 and inserting fiscal year 2008 and each fiscal year
			 thereafter.
					IIIRural
			 development
			301.Value-added
			 producer grantsSection 231(b)
			 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(b)) is
			 amended—
				(1)by striking paragraph (6) and inserting the
			 following:
					
						(6)PriorityIn
				awarding grants under this subsection, the Secretary shall—
							(A)in the case of
				grants awarded under paragraph (1)(A), give priority to—
								(i)operators of
				small- and medium-sized farms and ranches that are structured as family farms;
				or
								(ii)beginning
				farmers or ranchers or socially disadvantaged farmers or ranchers; and
								(B)in the case of
				grants awarded under paragraph (1)(B), give priority to projects that, as
				determined through peer review, best contribute—
								(i)to increasing
				opportunities for operators of small- and medium-sized farms and ranches that
				are structured as family farms; or
								(ii)to creating
				opportunities for beginning farmers and ranchers or socially disadvantaged
				farmers and ranchers.
								;
				and
				(2)be redesignating
			 paragraph (7) as paragraph (8);
				(3)by inserting
			 after paragraph (6) the following:
					
						(7)Outreach and
				technical assistanceThe Secretary shall develop and implement an
				outreach and technical assistance strategy to assist recipients of a grant
				under this subsection reach and serve underserved States and communities (as
				determined by the Secretary).
						;
				and
				(4)in paragraph (8)
			 (as redesignated by paragraph (3))—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking October 1, 2008 and inserting October 1, 2012,
			 and each October 1 thereafter through October 1, 2017; and
						(ii)by
			 striking $15,000,000 and inserting
			 $30,000,000;
						(B)in subparagraph
			 (B), by striking 2012 and inserting 2018;
			 and
					(C)by striking
			 subparagraph (C) and inserting the following:
						
							(C)Priority
				funding
								(i)In
				generalIn accordance with clause (ii), the Secretary shall, to
				the maximum extent practicable, reserve not less than 2/3
				of the amounts made available for each fiscal year under this paragraph to
				award grants with respect to which priority is given under paragraph
				(6).
								(ii)Reservation of
				funds
									(I)In
				generalOf the amounts reserved under clause (i) for each fiscal
				year, the Secretary shall reserve a total of 10 percent to award grants to
				recipients described in subparagraphs (A)(ii) and (B)(ii) of paragraph
				(6).
									(II)Mid-tier value
				chainsOf the total amount of funds made available for each
				fiscal year under this paragraph, the Secretary shall reserve 10 percent to
				fund applications of eligible recipients described in paragraph (1) that
				propose to develop mid-tier value chains.
									(III)Unobligated
				amountsAny amounts reserved for a fiscal year under subclause
				(I) or (II) that are not obligated by the date on which the Secretary completes
				the review process for applications submitted under this section in that fiscal
				year shall be available to the Secretary to make grants under this subsection
				to eligible recipients in any State, as determined by the
				Secretary.
									.
					IVResearch,
			 education, and extension
			401.Beginning
			 farmer and rancher development programSection 7405 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3319f) is amended—
				(1)in subsection
			 (c)—
					(A)in paragraph (1),
			 by striking subparagraphs (A) through (R) and inserting the following;
						
							(A)basic livestock,
				forest management, and crop farming practices;
							(B)innovative farm,
				ranch, and private nonindustrial forest land transfer strategies;
							(C)entrepreneurship
				and business training;
							(D)financial and
				risk management training (including the acquisition and management of
				agricultural credit);
							(E)natural resource
				management and conservation planning;
							(F)diversification
				and marketing strategies;
							(G)curriculum
				development;
							(H)mentoring,
				apprenticeships, and internships;
							(I)assisting
				beginning farmers or ranchers in acquiring land from retiring farmers and
				ranchers;
							(J)food safety
				training;
							(K)agricultural
				rehabilitation and vocational training for veterans; and
							(L)other similar
				subject areas of use to beginning farmers or
				ranchers.
							;
					(B)in paragraph
			 (4)—
						(i)by
			 striking To be eligible and inserting the following:
							
								(A)In
				generalExcept as provided in subparagraph (B), to be
				eligible
								;
				and
						(ii)by
			 adding at the end the following:
							
								(B)ExceptionsThe
				Secretary may waive or modify the matching requirement in subparagraph (A) if
				the Secretary determines a waiver or modification is necessary to effectively
				reach an underserved area or
				population.
								;
						(C)in paragraph
			 (8)—
						(i)in
			 subparagraph (B), by striking and after the semicolon at the
			 end;
						(ii)in
			 subparagraph (C), by striking the period at the end and inserting ;
			 and; and
						(iii)by adding at
			 the end the following:
							
								(D)military veteran
				beginning farmers and ranchers.
								;
				and
						(D)by adding at the
			 end the following:
						
							(11)Indirect
				costsTo help facilitate participation in the program under this
				subsection by nongovernmental and community-based nonprofit organizations, the
				Secretary shall provide for an optional 10 percent indirect cost option in lieu
				of a higher negotiated rate.
							;
				and
					(2)in subsection
			 (h)—
					(A)in paragraph
			 (1)—
						(i)in
			 the paragraph heading, by striking for fiscal years 2009 through 2012;
			 and
						(ii)by
			 striking section— and all that follows through the period at the
			 end and inserting section $20,000,000 for each of fiscal years 2014
			 through 2018.;
						(B)in paragraph
			 (2)—
						(i)in
			 the paragraph heading, by striking for fiscal years 2009 through 2012;
			 and
						(ii)by
			 striking 2008 through 2012 and inserting 2013 through
			 2018; and
						(C)by striking
			 paragraph (3).
					402.Agriculture
			 and Food Research InitiativeSubsection (b) of the Competitive, Special,
			 and Facilities Research Grant Act (7 U.S.C. 450i(b)) is amended—
				(1)in paragraph (1),
			 by striking food and agricultural sciences and all that follows
			 through the period at the end and inserting the
			 following:
					
						food and agricultural sciences (as
			 defined in section 1404 of the National Agricultural Research, Extension, and
			 Teaching Policy Act of 1977 (7 U.S.C. 3103))—(A)in the case of
				grant made under paragraph (6), to an entity described in subparagraphs (A),
				(B), (C), or (D) of that paragraph; and
						(B)in the case of
				any other grant made under this subsection, to any eligible entity described in
				paragraph (7), including a grant made for—
							(i)fundamental
				research (as defined in section 251(f)(1) of the Department of Agriculture
				Reorganization Act of 1994 (7 U.S.C. 6971(f)(1)));
							(ii)applied research
				(as defined in that section);
							(iii)integrated
				research conducted pursuant to section 406 of the Agricultural Research,
				Extension, and Education Reform Act of 1998 (7 U.S.C. 7626); or
							(iv)integrated
				research described in clause (iii) that is applied or fundamental
				research.
							;
				(2)in paragraph
			 (2)(F)—
					(A)by redesignating
			 clauses (iii) through (vi) as clauses (iv) through (vii), respectively;
			 and
					(B)by inserting
			 after clause (ii) the following:
						
							(iii)new farming
				opportunities, including young, beginning, socially disadvantaged, and
				immigrant issues and farm transition, farm transfer, farm entry, and beginning
				farmer profitability
				issues;
							;
					(3)in paragraph (7),
			 in the matter preceding subparagraph (A), by inserting projects
			 (including integrated projects) after education;
			 and
				(4)in paragraph
			 (11)(A), in the matter preceding clause (i), by striking 2008 through
			 2012 and inserting 2013 through 2018.
				VCrop
			 insurance
			501.Risk
			 management partnership programsSection 522(d) of the Federal Crop Insurance
			 Act (7 U.S.C. 1522(d)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 priority given to risk and inserting “priority given to—
						
							(A)risk
							;
					(B)by striking the
			 period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(B)underserved
				producers, including beginning farmers and ranchers and socially disadvantaged
				farmers and
				ranchers.
							;
					(2)in paragraph
			 (2)—
					(A)by striking
			 options for producers and inserting “options for—
						
							(A)producers
							;
					(B)by striking the
			 period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(B)underserved
				producers, including beginning farmers and ranchers and socially disadvantaged
				farmers and ranchers.
							;
				and
					(3)by adding at the
			 end the following:
					
						(4)RequirementsIn
				carrying out the programs established under paragraphs (2) and (3), the
				Secretary shall place special emphasis on risk management techniques, tools,
				and programs that are specifically targeted at—
							(A)beginning farmers
				or ranchers;
							(B)legal immigrant
				farmers or ranchers that are attempting to become established agricultural
				producers in the United States;
							(C)socially
				disadvantaged farmers or ranchers;
							(D)farmers or
				ranchers that—
								(i)are preparing to
				retire; and
								(ii)are using
				transition strategies to help new farmers or ranchers get started; and
								(E)new or
				established farmers or ranchers that are converting production and marketing
				systems to pursue new
				markets.
							.
				VIMiscellaneous
			601.Military
			 Veterans Agricultural Liaison
				(a)In
			 generalSubtitle A of the Department of Agriculture
			 Reorganization Act of 1994 is amended by inserting after section 218 (7 U.S.C.
			 6918) the following:
					
						219.Military
				Veterans Agricultural Liaison
							(a)AuthorizationThe
				Secretary shall establish in the Department the position of Military Veterans
				Agricultural Liaison.
							(b)DutiesThe
				Military Veterans Agricultural Liaison shall—
								(1)provide
				information to returning veterans about, and connect returning veterans with,
				beginning farmer training and agricultural vocational and rehabilitation
				programs appropriate to the needs and interests of returning veterans,
				including assisting veterans in using Federal veterans educational benefits for
				purposes relating to beginning a farming or ranching career;
								(2)provide
				information to veterans concerning the availability of and eligibility
				requirements for participation in agricultural programs, with particular
				emphasis on beginning farmer and rancher programs;
								(3)serving as a
				resource for assisting veteran farmers and ranchers, and potential farmers and
				ranchers, in applying for participation in agricultural programs; and
								(4)advocating on
				behalf of veterans in interactions with employees of the
				Department.
								.
				(b)Conforming
			 amendmentsSection 296(b) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended—
					(1)in paragraph (6),
			 by striking or after the semicolon at the end;
					(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(8)the authority of
				the Secretary to establish in the Department the position of Military Veterans
				Agricultural Liaison in accordance with section
				219.
							.
					602.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted for
			 printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			603.Effective
			 dateThis Act and the
			 amendments made by this Act take effect on October 1, 2013.
			
